
	
		II
		112th CONGRESS
		2d Session
		S. 3273
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To establish a youth summer employment program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Youth Summer Jobs Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)Waste, fraud, and abuse must be confronted
			 in every corner of the Federal Government. Elimination of waste, fraud, and
			 abuse can return significant funding to the Treasury, which can be spent on the
			 Nation's many priorities.
			(2)To describe just a few examples of waste,
			 fraud, and abuse—
				(A)at the end of fiscal year 2011, the
			 Government Accountability Office identified more than $794,000,000 in funding
			 remaining in expired grant accounts;
				(B)(i)the amount of uncollected Federal taxes,
			 sometimes referred to as the tax gap, for a year may approach an
			 estimated $500,000,000,000;
					(ii)contract and grant recipients under the
			 American Recovery and Reinvestment Act of 2009 owed more than $750,000,000 in
			 unpaid Federal taxes;
					(iii)according to an annual Federal Employee
			 Retiree Delinquency Initiative report released by the Internal Revenue
			 Service—
						(I)98,000 Federal civilian employees owed
			 approximately $1,034,000,000 in seriously delinquent tax debt in 2010;
			 and
						(II)when
			 retirees and military personnel are included, nearly 280,000 people owed
			 $3,400,000,000 in such debt;
						(iv)(I)the Federal Government made approximately
			 $104,000,000,000 in overpayments in fiscal year 2011; and
						(II)the Office of Personnel Management
			 Inspector General reports that the Federal Government made, in that year,
			 $601,000,000 in improper payments to Federal retirees found to have already
			 died;
						(v)waste, fraud and abuse in Federal health
			 care programs may approach $100,000,000,000 a year; and
					(vi)last year the Federal Government’s health
			 care fraud prevention and enforcement efforts recovered nearly $4,100,000,000
			 in taxpayer dollars.
					(3)The Summer Jobs+ youth summer jobs
			 initiative implemented by President Obama in the absence of the passage of the
			 American Jobs Act is an innovative program that should be expanded and
			 continued, thereby ensuring maximum employment opportunities for youth in the
			 United States.
			3.Establishment of
			 Youth Summer Employment Success Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States an account, which shall be
			 known as the Youth Summer Employment Success Fund (referred to in this Act as
			 the Fund.)
			(b)Transfer into
			 the fund
				(1)In
			 generalThe Secretary of the Treasury shall transfer to the Fund
			 out of any amounts in the general fund of the Treasury not otherwise
			 appropriated—
					(A)effective on the
			 date of the rescission described in subsection (c)(1), $1,000,000,000;
			 and
					(B)effective on the
			 date of the rescission described in subsection (c)(2), $1,000,000,000.
					(2)AvailabilityThe
			 amount in the Fund shall be available to the Secretary of Labor, as provided in
			 appropriations Acts, for making expenditures to carry out this Act.
				(c)Unspent Federal
			 funds
				(1)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds—
					(A)$15,000,000,000
			 in discretionary funds appropriated for fiscal year 2012 is hereby permanently
			 rescinded; and
					(B)effective June 1,
			 2013, $15,000,000,000 in discretionary funds appropriated for fiscal year 2013
			 is permanently rescinded.
					(2)Implementation
					(A)Appropriation
			 accountsThe Director of the Office of Management and Budget
			 shall determine and identify from which appropriation accounts each rescission
			 under paragraph (1) shall apply and the amount of such rescission that shall
			 apply to each such account.
					(B)ReportThe
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under subparagraph (A)—
						(i)not
			 later than 60 days after the date of enactment of this Act, with respect to a
			 rescission described in paragraph (1)(A); and
						(ii)not later than
			 April 1, 2013, with respect to a rescission described in paragraph
			 (1)(B).
						(3)ExceptionThis
			 subsection shall not apply to the unobligated funds of the Department of
			 Veterans Affairs.
				4.Availability of
			 funds
			(a)In
			 generalSubject to subsection (b), the amount in the Fund shall
			 be available to the Secretary of Labor for making allotments and providing
			 assistance in accordance with section 5 to provide summer employment
			 opportunities to youth.
			(b)ReservationThe
			 Secretary of Labor may reserve not more than 1 percent of the amount
			 transferred to the Fund under section 3(b) for the costs of technical
			 assistance, evaluations, and Federal administration of this Act.
			(c)Period of
			 availabilityThe amount in the Fund shall remain available for
			 obligation by the Secretary of Labor through June 30, 2013, and shall be
			 available for expenditure by States and local workforce investment areas that
			 receive funds under this Act through December 31, 2013.
			5.Establishment
			 and operation of Youth Summer Employment Program
			(a)In
			 generalFrom the amount in the Fund that is not reserved under
			 section 4(b) or subsection (c)(1), the Secretary of Labor shall make an
			 allotment under subsection (c)(2) to each State that has a State plan
			 modification approved under subsection (d), to each outlying area, and to each
			 recipient under section 166(c) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2911(c)), that meets the requirements of this Act, for the purpose of
			 providing summer employment opportunities to youth.
			(b)Guidance and
			 application of requirements
				(1)GuidanceNot
			 later than 7 days after the date of enactment of this Act, the Secretary of
			 Labor shall issue guidance regarding the implementation of this Act. Such
			 guidance shall, consistent with this section, include procedures for the
			 submission and approval of State plan modifications (including State requests
			 for funds in forms that are specified in such guidance), local plan
			 modifications (including local workforce investment area requests for funds in
			 forms that are specified in such guidance), and the allotment and allocation of
			 funds, including reallotment and reallocation of such funds, that promote the
			 expeditious and effective implementation of the activities authorized under
			 this section.
				(2)RequirementsExcept
			 as otherwise provided in the guidance described in paragraph (1) and in this
			 Act, the funds provided for activities under this section shall be administered
			 in accordance with subtitles B and E of title I of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2811 et seq., 2931 et seq.) relating to youth
			 activities.
				(c)State
			 allotments
				(1)Reservations
			 for outlying areas and tribesOf the amount in the Fund that is
			 not reserved under section 4(b), the Secretary of Labor shall reserve—
					(A)not more than
			 1/4 of 1 percent to provide assistance to outlying areas
			 to provide summer employment opportunities to youth; and
					(B)1.5 percent to
			 provide assistance to recipients under section 166(c) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911(c)) to provide summer employment
			 opportunities to youth.
					(2)StatesAfter
			 determining the amounts to be reserved under section 4(b) and paragraph (1),
			 the Secretary of Labor shall allot the remainder of the amount in the Fund
			 among the eligible States under such a formula as the Secretary determines to
			 be appropriate.
				(3)ReallotmentIf
			 the Governor of a State does not submit a State plan modification by the 30th
			 day specified in subsection (d)(2)(A), or a State does not receive approval of
			 such State plan modification, the amount the State would have been eligible to
			 receive pursuant to the formula under paragraph (2) shall be reallocated in
			 accordance with that formula to States that receive such approval.
				(d)State plan
			 modification
				(1)In
			 generalFor a State to be eligible to receive an allotment of
			 funds under subsection (c), the Governor of the State shall submit to the
			 Secretary of Labor under paragraph (2) a State plan modification in such form
			 and containing such information as the Secretary may require. At a minimum,
			 such plan modification shall include—
					(A)a description of
			 the strategies and activities to be carried out to provide summer employment
			 opportunities for youth, including linkages described in subsection
			 (g)(1);
					(B)a description of
			 the requirements the State will apply relating to the eligibility of youth for
			 summer employment opportunities, which requirements—
						(i)shall include a
			 requirement that in order to participate, a youth shall be a national of the
			 United States or an alien lawfully admitted for permanent residence (as those
			 terms are defined in section 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)), or a nonimmigrant alien lawfully present in the United States;
			 and
						(ii)may include
			 criteria to target assistance to particular categories of youth, such as youth
			 with disabilities, consistent with subsection (f);
						(C)a description of
			 the performance outcomes to be achieved by the State through the activities
			 carried out under this section and the processes the State will use to track
			 performance, consistent with guidance provided by the Secretary of Labor
			 regarding such outcomes and processes and with section 6(b);
					(D)a description of
			 the timelines for implementation of the activities described in subparagraph
			 (A), and the number of youth expected to be placed in summer employment
			 opportunities;
					(E)a description of
			 the formula that will be used under subsection (e)(1)(B) to make allocations to
			 local workforce investment areas;
					(F)assurances that
			 the State will report such information as the Secretary of Labor may require,
			 relating to fiscal, performance, and other matters, that the Secretary
			 determines is necessary to effectively monitor the activities carried out under
			 this section; and
					(G)assurances that
			 the State will ensure compliance with the requirements, restrictions, labor
			 standards, and other protections described in section 6(a).
					(2)Submission and
			 approval of state plan modification
					(A)SubmissionThe
			 Governor shall submit the State plan modification to the Secretary of Labor not
			 later than 30 days after the date of the issuance of the guidance described in
			 subsection (b). If the plan modification is disapproved, the Secretary of Labor
			 may provide a reasonable period of time in which the plan modification may be
			 amended and resubmitted for approval.
					(B)ApprovalThe
			 Secretary of Labor shall approve a State plan modification submitted under
			 subparagraph (A) within 7 days after the date of the submission, unless the
			 Secretary determines that the plan modification is inconsistent with the
			 requirements of this Act. If the Secretary of Labor has not made such a
			 determination within 7 days after that date of submission, the plan
			 modification shall be considered to be approved. If the plan modification is
			 approved, the Secretary of Labor shall allot funds to the State within 7 days
			 after such approval.
					(3)Modifications
			 to state plan modificationThe Governor may submit a further
			 modification to a State plan modification under this subsection, consistent
			 with the requirements of this Act.
				(e)Within-State
			 allocation and administration
				(1)In
			 generalOf the funds allotted to the State under subsection (c),
			 the Governor—
					(A)may reserve not
			 more than 5 percent for the costs of technical assistance and State
			 administration of this Act; and
					(B)shall allocate
			 the remainder among the eligible local workforce investment areas within the
			 State in accordance with the formula stated in the State plan modification,
			 except that not more than 10 percent of the funds so allocated to a local
			 workforce investment area may be used for the costs of local administration of
			 this Act.
					(2)ReallocationIf
			 a local workforce investment board for a local workforce investment area does
			 not submit a local plan modification by the 30th day specified in subsection
			 (f)(2)(A), or a local workforce investment area does not receive approval of
			 such local plan modification, the amount the local workforce investment area
			 would have been eligible to receive pursuant to the formula under paragraph
			 (1)(B) shall be reallocated in accordance with that formula to local workforce
			 investment areas that receive such approval.
				(f)Local plan
			 modification
				(1)In
			 generalFor a local workforce investment area to be eligible to
			 receive an allocation of funds under subsection (e)(1)(B), the local workforce
			 investment board for the area, in partnership with the chief elected official
			 of the area, shall submit to the Governor under paragraph (2) a local plan
			 modification. The local plan modification shall describe the strategies and
			 activities to be carried out under this section.
				(2)Submission and
			 approval of local plan modification
					(A)SubmissionThe
			 local workforce investment board and chief elected official shall submit the
			 local plan modification not later than 14 days after the date of the State
			 submission of the State plan modification. If the plan modification is
			 disapproved, the Governor may provide a reasonable period of time in which the
			 plan modification may be amended and resubmitted for approval.
					(B)ApprovalThe
			 Governor shall approve a local plan modification submitted under subparagraph
			 (A) within 30 days after the date of the submission, unless the Governor
			 determines that the plan modification is inconsistent with the requirements of
			 this Act. If the Governor has not made such a determination within 30 days
			 after that date of submission, the plan modification shall be considered to be
			 approved. If the plan modification is approved, the Governor shall allocate
			 funds to the local workforce investment area within 14 days after such
			 approval.
					(3)Modifications
			 to local plan modificationThe local workforce investment area
			 may submit a further modification to a local plan modification, consistent with
			 the requirements of this Act.
				(g)Use of
			 fundsThe funds made available under this section—
				(1)shall be used to
			 provide summer employment opportunities, for youth ages 16 through 24, with
			 direct linkages to academic and occupational learning; and
				(2)may be used to
			 provide supportive services, such as transportation or child care, necessary to
			 enable such a youth to participate in such an opportunity.
				6.General
			 requirements
			(a)Labor standards
			 and protectionsActivities provided with funds made available
			 under this Act shall be subject to the requirements and restrictions, including
			 the labor standards, described in section 181 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2931) and the nondiscrimination provisions of section 188 of
			 such Act (29 U.S.C. 2938), in addition to other applicable Federal laws.
			(b)ReportingThe
			 Secretary of Labor may require the reporting of information relating to fiscal,
			 performance, and other matters that the Secretary determines is necessary to
			 effectively monitor the activities carried out with funds provided under this
			 Act. At a minimum, States and local workforce investment areas that receive
			 funds under this Act shall provide information relating to—
				(1)the number of
			 individuals participating in activities with funds provided under this Act and
			 the number of such individuals who have completed such participation;
				(2)the expenditures
			 of funds provided under this Act;
				(3)the number of
			 jobs created pursuant to the activities carried out under this Act;
				(4)the demographic
			 characteristics of individuals participating in activities under this Act;
			 and
				(5)the performance
			 outcomes of individuals participating in activities under this Act.
				(c)Activities
			 required To be additionalFunds provided under this Act shall
			 only be used for activities that are in addition to activities that would
			 otherwise be available in the State, local workforce investment area, or other
			 appropriate jurisdiction in the absence of such funds.
			(d)Additional
			 requirementsThe Secretary of Labor may establish such additional
			 requirements as the Secretary determines may be necessary to ensure fiscal
			 integrity, effective monitoring, and the appropriate and prompt implementation
			 of the activities under this Act.
			(e)Report of
			 information and evaluations to congress and the publicThe
			 Secretary of Labor shall provide to the appropriate committees of the Congress
			 and make available to the public the information reported pursuant to
			 subsection (b) and the evaluations of activities carried out with the funds
			 reserved under section 4(b).
			7.DefinitionsIn this Act:
			(1)Chief elected
			 officialThe term chief
			 elected official has the meaning given the term in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801).
			(2)Local plan
			 modificationThe term local plan modification
			 means—
				(A)a modification of
			 a local plan submitted under section 118 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2833); or
				(B)a request by a
			 local workforce investment area for funds, in a form that is specified in
			 guidance under section 5(b).
				(3)Local workforce
			 investment areaThe term local workforce investment
			 area means such area designated under section 116 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2831).
			(4)Local workforce
			 investment boardThe term local workforce investment
			 board means such board established under section 117 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2832).
			(5)Outlying
			 areaThe term outlying area means the United States
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.
			(6)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and the Commonwealth of Puerto Rico.
			(7)State plan
			 modificationThe term State plan modification
			 means—
				(A)a modification of
			 a State plan submitted under section 112 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2822); or
				(B)a State request
			 for funds, in a form that is specified in guidance under section 5(b).
				
